DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s Request for Continued Examination filed 1/20/22 has been entered.  Claims 1, 2, 11, 12, 21 and 22 were amended.  Claims 6, 10, 16, 20 and 26 were cancelled.  Claims 1-5, 7-9, 11-15, 17-19 and 21-25 are presented for examination.

Response to Arguments and Amendments
Applicant’s arguments filed on 1/20/2022 have been fully considered but they are not persuasive.  The amended independent claims are rejected under §103 by Sapienza, Sun and Candes – [Anna Sapienza (Detecting Anomalies in Time-varying Networks using Tensor Decomposition; 2015 IEEE 15th International Conference on Data Mining Workshops; Hong Kong, 2015);  in view of Jimeng Sun, (Beyond Streams and Graphs: Dynamic Tensor Analysis, London, 2006), in view of Candes, (Candes, Emmanuel,  Robust Principal Component Analysis, Journal of the ACM Vol 58, May 2011)]
On page 9, second ¶, Applicant argues that Sapienza does not teach a process “To identify normal activities and abnormal activities”  Examiner respectfully disagrees.  Sapienza teaches separating components into anomalous and non-anomalous.1  Non-anomalous and anomalous reasonably read on normal and abnormal.  The claims have no bounds on what is required to be “normal” and “abnormal”.  Furthermore the claims have no bounds on the type of input data other than it is an “input tag stream of activities”, there is no description of what activity.  Applicant argues that Sapienza does not teach classification but Sapienza describes developing a classifier.2   (Sapienza page 518 lines 2-4)
Sun has also been cited to teach “normal activities and abnormal activities”3   (Sun, page 379, left hand column, Anomaly detection, [lines 22-29])
On page 9, ¶3, Applicant argues “using sparse and low rank tensor decomposition” is not taught but does not claim the algorithm used.  The claim does not include language requiring a specific algorithm, such as the Principal Component Pursuit (PCP) disclosed in specification section [00083].  It is improper to import claim limitations from the specification see MPEP 2111.01 II, therefore Sapienza’s identification of rank selection reads on the claim.  However in the interest of compact prosecution Candes is cited to teach PCP to decompose tensors into low-rank and sparse.
In response to applicant's argument that Sapienza (with Sun-Candes) does not teach sparse and low rank tensor decomposition for identifying adversarial activities, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The claims are rejected under Sapienza, Sun and Candes as shown below.

Specification
The disclosure is objected to because of the following informalities:
Section [0022] recites ““logical claim incrementing for each of activity”  Perhaps it is intended to mean “logical clock incrementing for each 
Section [00078] recites “In general, the MTGT tensor dimensions are (node 602, node, edge 604, feature x 606, feature y, feature z, ... , vector clock),”  Item 606 is not shown in the drawings, either a drawing update or specification amendment will remedy this.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 15, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “logical claim incrementing for each of activity within a chain”  The specification [0022]4 discloses claim incrementing but it is not clear what is meant.  Perhaps it is intended to mean “logical clock incrementing for each 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 17-19, 21 and 23-25 are rejected under 35U.S.C 103 as being unpatentable over Anna Sapienza (Detecting Anomalies in Time-varying Networks using Tensor Decomposition; 2015 IEEE 15th International Conference on Data Mining Workshops; Hong Kong, 2015); and in view of Jimeng Sun, (Beyond Streams and Graphs: Dynamic Tensor Analysis, London, 2006), hereinafter Sun in view of Candes, (Candes, Emmanuel,  Robust Principal Component Analysis, Journal of the ACM Vol 58, May 2011)

Regarding claim 1:
	Sapienza discloses one or more processors and a memory, the memory being a non-transitory 5computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of: generating a multi-layer temporal graph tensor (MTGT) data generated by these new sources are often multi-relational and can be naturally represented as graphs. Multi-dimensional graph data can suffer from anomalies that entangle different relations and this renders the detection task non-trivial. Several studies have been focused on identifying anomalies in graph-based datasets and time-varying networks (Sapienza, page 516, introduction, lines 3-9]).
Decomposing the MTGT representation to identify normal activities and abnormal activities, the abnormal activities being designated as adversarial activities the temporal network is represented as a tensor T.  1. T is decomposed via non-negative tensor factorization. 2. The temporal activity patterns cr of the components are classified as anomalous or non-anomalous (Sapienza, page 517, under Figure 1: [lines 1-3]). However, Sapienza fails to teach representation based on an input tag stream of activities and controlling a device based on the designation of the adversarial activities.
Sun teaches representation based on an input tag stream of activities investigate into the trace further, and indeed find the onset of worm-like hierarchical scanning activities. Figure 17 (b) and (c) show the normal (green dash circle in (a)) and abnormal (red solid circle in (a)) communication patterns. The dot in Figure 17 means there are packet flows between the corresponding source and destination. The prominent difference between these two is that there are more scanning sources (more columns with many dots) (Sun, page 382, [lines 6-13]). Figure 17 (a, b, and c) is tag stream of activities.) 
Sun further discloses controlling a device based on the designation of the adversarial activities  find the abnormal dimensions of the given mode, in the network monitoring example, the system first tries to determine when the anomaly occurs; then it tries to find why it occurs by looking at the traffic patterns from sources, destinations and ports, respectively; finally, it narrows down the problem on specific hosts or ports (Sun, page 379, left hand column, Anomaly detection, [lines 22-29]). 
Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Sapienza with that of Sun in order to detect anomalies for network traffic analysis and multi-way LSI on DBLP data.
the … component being normal activities and the … component being abnormal activities the temporal network is represented as a tensor T.  1. T is decomposed via non-negative tensor factorization. 2. The temporal activity patterns cr of the components are classified as anomalous or non-anomalous (Sapienza, page 517, under Figure 1: [lines 1-3]).
Sapienza does not teach
using sparse and low rank tensor (SLR-T) decomposition to identify allow rank MTGT component and a sparse MTGT component, 
However Candes teaches using sparse and low rank tensor (SLR-T) decomposition to identify a low-rank MTGT component and a sparse MTGT component …  Then we will show that under rather weak assumptions, the Principal Component Pursuit (PCP) estimate solving5
minimize  ||L||∗ + λ||S||1
subject to L+ S = M 				(1.1)
exactly recovers the low-rank L0 and the sparse S0). (Candes page 11:4, Section 1.2, second ¶, lines 4-8 (1.1))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Candes’ sparse and low rank decomposition (principal component analysis) because it is known in the field PCA is arguably the most widely used statistical tool for data analysis and dimensionality reduction today. (Candes, page 11:2, third ¶, lines 1-2,)

Regarding claim 7:
Sapienza, Sun and Candes disclose wherein the input tag stream is partially ordered using a series of vector clocks the time series values that exceeds the mean plus the standard deviation of the temporal activity pattern cr were considered as the strongest activity. The number of such values located in the time windows specified above was counted for each time series. If this number was increased on shuffling the time series, i.e. the most of the activity is located outside the daily window, then the temporal activity pattern cr was labelled as anomalous (Sapienza, page 518, right hand column [lines 11-18]).

Regarding claim 8:
Sapienza, Sun and Candes disclose wherein the input tag stream of activities includes a plurality of provenance chains, the provenance chains being partially ordered by a series of vector clocks such that a vector clock timestamp is assigned to each activity within the provenance chains the input to be vectors (1st-order tensors), OTA can accept general Mth order tensors for dimensionality reduction (Sun, page 377, left hand column, under section 4.1,  [lines 16-18]), and the traffic trace consists of TCP flow records collected at the backbone router of a class-B university network. Each record in the trace corresponds to a directional TCP flow between two hosts through a server port with timestamps indicating when the flow started and finished (Sun, page 380, left hand column under 6.1 Datasets [lines 10-16]).  Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Sapienza with that of Sun in order to detect anomaly for network traffic analysis and multi-way LSI on DBLP data.

Regarding claim 9:
Sapienza, Sun and Candes disclose wherein the vector clock timestamp assigned to each activity contains a logical clock for each of the provenance chains currently being tracked, logical claim incrementing for each of activity within a chain and updating when there is an interaction between chains propose the dynamic and the streaming tensor analysis (DTA and STA) to summarize the original tensors into smaller “core” tensors and the “projection matrices” (one for each mode), as shown in Figure 1(b). The projection matrices can be updated incrementally over time when a new tensor arrives, and contain valuable information about which, eg.., source IP addresses are correlated with which destination IP addresses and destination ports, over time (Sun, page 375, left hand column [lines 29-37]).  Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Sapienza with that of Sun in order to detect anomaly for network traffic analysis and multi-way LSI on DBLP data.

Claims 11 and 17-19 are program product claims for the system claims 1 and 7-9 are rejected for the same reasons as claims 1 and 7-9.

Claim 21 and 23-25 are method claims for the system claims 1 and 7-9 and are rejected for the same reasons as claims 1 and 7-9.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 depend on claim 2 and would be allowable if claim 2 is rewritten to include the limitations of the base claim and intervening claims.
Claim 5 depends on claim 2 and would be allowable if claim 2 is rewritten, and if the 112(b) rejection is cured, to include the limitations of the base claim and intervening claims.

Media Claims 12-15 would be allowable if rewritten similarly to the changes for system claims 2-5. 

Method Claim 22 would be allowable if rewritten similarly to the changes for system claim 2.

The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious decomposing multi-layer graph tensor into low rank and sparse data for detecting adversarial activities, where the data is generated using adaptive staggered temporal windows (windows with input data from shifted time streams) is processed in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sapienza page 517 right hand column.  Step 2.The extracted components are separated into anomalous and non-anomalous
        2 Sapienza page 518 right hand column, [lines 2-4] Step 2 A classifier was then developed to discriminate between non-anomalous and anomalous temporal activity patterns.
        3 Sun, page 379, left hand column, Anomaly detection, [lines 22-29],  find the abnormal dimensions of the given mode, in the network monitoring example, the system first tries to determine when the anomaly occurs; then it tries to find why it occurs by looking at the traffic patterns from sources, destinations and ports, respectively; finally, it narrows down the problem on specific hosts or ports
        4 Specification [0022] In yet another aspect, the vector clock timestamp assigned to each activity contains a logical clock for each of the provenance chains currently being tracked, logical claim incrementing for each of activity within a chain and updating when there is an interaction between chains.